COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00437-CV


Larry Stillwell and/or All Other        §    From County Court at Law No. 1
Occupants of 11829 Cottontail Drive,
Fort Worth, Texas 76248                 §    of Tarrant County (2013-001673-1)

v.                                      §    April 24, 2014

AH4R I TX, LLC                          §    Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM